DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Matsunaga.
Prosecution is reopened in view of the new reference above.
Matsunaga has a lower portion, a side sill or rocker, with thin plate 125-3/137 at a rear portion of a center pillar 110 and a thick plate 125-1/135 at a front side of the center pillar with joint b/L2/c, figure 5.
As to claim 2, the joints b/c at a lower side of the center pillar as seen in figure 2.
Claims 1-3 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Ghislieri et al..
Alternatively, forming the sill as a two part component is deemed to be an obvious expedient as taught by Ghislieri et al.
Alternatively, forming the two part sill as taught by Matsunaga in view of  Ghislieri et al. with the joint between the parts located at the longitudinal location of the center pillar as deemed to be an obvious expedient to reinforce the joint against fracture by the presence of the center pillar.

As to claim 3, Matsunaga discloses laser welding, considered to be an alternative for butt welding and mentions spot welding.  Alternatively, butt welding is of common knowledge in this art and obvious to use here to join sections.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant.
Allowable Subject Matter
Claims 6-13 are allowed.
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While not conceding the proprietary of the previous rejection, a new non-final rejection is necessitated by the Matsunaga reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667.  The examiner can normally be reached on 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
8/17/2021